FILED
                              NOT FOR PUBLICATION                           MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ELISJAH TJONDROWALUYO;                             No. 08-70304
VINSENSIUS BLANTERAN ROSARI,
                                                   Agency Nos. A096-169-517
               Petitioners,                                    A096-169-518

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Elisjah Tjondrowaluyo and Vinsensius Blanteran Rosari, natives and citizens

of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We deny in part and grant in part the petition for

review, and we remand.

      The record does not compel the conclusion that Tjondrowaluyo established

extraordinary circumstances sufficient to excuse her delay in filing her asylum

application. See 8 C.F.R. § 1208.4(a)(5); Toj-Culpatan v. Holder, 612 F.3d 1088,

1090-92 (9th Cir. 2010) (per curiam). Accordingly, petitioners’ asylum claim fails.

      The BIA found that, even assuming Tjondrowaluyo was credible and had

established past persecution on account of her Chinese ethnicity and Christian

religion, changed country conditions in Indonesia rebutted the presumption of a

clear probability of persecution. In reaching this conclusion, the BIA did not apply

the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29

(9th Cir. 2004). In light of our recent decisions in Wakkary, 558 F.3d at 1064-65

and Tampubulon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010), we remand for

the BIA to assess Tjondrowaluyo’s withholding of removal claim under the

disfavored group analysis in the first instance. See Wakkary, 558 F.3d at 1067; see

also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.




                                          2                                   08-70304
   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                            3                             08-70304